UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-6169


ROBIN VIRGINIA MEADOW COLLINS,

                       Plaintiff - Appellant,

          v.

PAT GREEN; ELLIOTT PANNELL; H. M. EDWARDS; JANELLE THORNE;
SERGEANT     PERRY;   SERGEANT    WHITLEY;  SGT.   JOHNSON;
SGT. WILSON; OFFICER KEMP; NURSE MARIA; LOIS VERZALL,

                       Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:14-ct-03109-F)


Submitted:   April 16, 2015                 Decided:   April 21, 2015


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robin Virginia Meadow Collins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Robin Virginia Meadow Collins seeks to appeal the district

court’s order dismissing without prejudice her 42 U.S.C. § 1983

(2012)    civil    action.        Collins’        complaint         was   dismissed     for

failure to comply with the district court’s order directing that

she particularize her claims and provide information relative to

the exhaustion of her administrative remedies.                            This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012),     and     certain       interlocutory          and     collateral        orders,

28 U.S.C.     § 1292      (2012);     Fed.       R.    Civ.    P.    54(b);     Cohen    v.

Beneficial       Indus.    Loan    Corp.,        337 U.S. 541,      545-47   (1949).

The order Collins seeks to appeal is neither a final order nor

an appealable interlocutory or collateral order because it is

possible    for    her    to   cure   the    deficiencies           identified     by   the

district court by filing an amended complaint.                         See Domino Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066–67

(4th Cir. 1993).          Accordingly, we dismiss the appeal for lack of

jurisdiction.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this    court    and    argument       would    not    aid      the   decisional

process.



                                                                                 DISMISSED



                                             2